 Case 3:18-cv-01251-M Document 124 Filed 09/07/21                 Page 1 of 1 PageID 6228



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

CUPP CYBERSECURITY LLC, et al.,                  §
                                                 §
              Plaintiffs,                        §
                                                 §
v.                                               §              No. 3:18-cv-1251-M
                                                 §
TREND MICRO, INC., et al.,                       §
                                                 §
              Defendants.                        §
                                                 §

                                            ORDER

       The Court SETS a Zoom conference on September 14, 2021, at 10:00a.m. CST. The

Zoom link will be provided to counsel when it becomes available. Counsel should be prepared

to argue Plaintiffs’ Motion to Compel Documents and Discovery Responses (ECF No. 101).

       Any depositions that are scheduled to take place in this matter between the entry of this

Order and the September 14, 2021, conference, are hereby STAYED pending further order.

However, the parties may agree to proceed with a deposition notwithstanding the stay.

       SO ORDERED.

       September 7, 2021.
                                                     ____________________________________
                                                     BARBARA M. G. LYNN
                                                     CHIEF JUDGE
